Moyer, C.J.,
concurring in part and dissenting in part. Although I agree with the syllabus law pronounced by the majority, for the reasons that follow I must respectfully dissent from Part II of the majority opinion.
In its March 1984 order, the Industrial Commission (the “commission”) found that Bing’s temporary disability had become permanent. Bing did not *428appeal this order of the commission; thus, it became a final and binding order upon both parties. Since the commission found that Bing was permanently disabled, she was precluded from continuing to receive temporary total disability benefits. State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St.2d 630, 23 O.O.3d 518, 433 N.E.2d 586. However, as the majority correctly notes, Bing once again may receive temporary total benefits if she establishes that she again has become temporarily totally disabled.
We have essentially adopted a “maximum medical improvement” test to determine the permanency of a claimant’s disability; that is, whether the claimant has recuperated from an injury to such an extent that the medical condition of the claimant cannot be reasonably anticipated to improve in the future. See, generally, Vulcan Materials Co. v. Indus. Comm. (1986), 25 Ohio St.3d 31, 25 OBR 26, 494 N.E.2d 1125.
At issue is what standard to use when determining whether temporary total benefits should be resumed after the commission has made a determination that the claimant has become permanently disabled and reached maximum medical improvement. The majority attempts to ignore the commission’s finding, but the fact remains that a commission order is in effect holding that Bing is permanently disabled and that she had reached her maximum medical improvement. Because the commission determined that she was no longer temporarily totally disabled but that her condition was, in fact, permanent, her temporary total disability benefits were terminated. She is not currently temporarily and totally disabled. Thus, by definition, in ordér to once again receive temporary total benefits, Bing must show that her condition has improved so that she is no longer permanently disabled. She then must show that her improved condition worsened to the point where she again became temporarily totally disabled.
The medical evidence submitted by Bing does not show that she reached a level of recovery sufficient to negate the commission’s finding that she was permanently disabled. Bing’s evidence shows that she received medical treatments in order to ease the pain of her permanently disabling condition. The “flare-ups” from which Bing suffered were a temporary worsening of her permanent medical condition. After the “flare-ups,” Bing returned to her state of being permanently disabled. Since Bing has been adjudged as permanently disabled and that is her current status, the majority’s statement that “[a] claimant who is temporarily totally disabled by a ‘flare-up’ of an existing injury is no less unable to work * * * than a claimant who is temporarily totally disabled by a worsening of an existing injury” has no applicability to this case.
*429Additionally, Ohio Adm.Code 4121-3-32(A)(l) defines “maximum medical improvement” as: “a treatment plateau (static or well-stabilized) at which no fundamental functional or physiological change can be expected within reasonable medical probability in spite of continuing medical or rehabilitative procedures. A claimant may need supportive treatment to maintain this level of function.” This definition recognizes that a claimant such as Bing may receive medical treatment and still be at “maximum medical improvement.” Periodic flare-ups may occur for which a claimant must receive medical attention; however, this does not affect the basic finding of permanency of the disabling condition.
Although a finding by the commission that a claimant has become permanently disabled and reached “maximum medical improvement” does not preclude the claimant whose temporary total disability payments had been terminated from once again receiving those benefits, their receipt should be conditioned upon a showing that the claimant’s condition has improved so that it is no longer permanent and that the claimant then has suffered from a worsening of that improved condition.
Holmes and Wright, JJ., concur in the foregoing opinion.